     Case 3:20-cv-02469-WQH-AHG Document 4 Filed 06/23/21 PageID.15 Page 1 of 3




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                         UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
                                                 ) Case No. 3:20-cv-02469-WQH-AHG
11   MARIANO BENITEZ, individually and)
12   on behalf of all others similarly situated, )
                                                 )
13
     Plaintiffs,                                 )
14                                               )
15
            vs.                                  )
                                                 )
16   FIRST MERIDIAN FINANCIAL INC; )
17   and DOES 1 through 10, inclusive, and )
     each of them,                               )
18                                               )
19   Defendants.                                 )
                                                 )
20
21
        NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
22
23         Now comes the Plaintiff, MARIANO BENITEZ, by and through his
24   attorneys, and respectfully requests this Honorable Court enter an order dismissing
25
     this action without prejudice as to both Plaintiff’s individual claims and the putative
26
27   class members’ claims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). Defendant
28
     FIRST MERIDIAN FINANCIAL INC has not yet filed an answer.

                NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                               -1-
     Case 3:20-cv-02469-WQH-AHG Document 4 Filed 06/23/21 PageID.16 Page 2 of 3




 1   Dated: June 23, 2021
 2                                                      Respectfully submitted,
 3
 4
                                  THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 5
 6
                                                      By: /s/ Todd M. Friedman
 7                                                    TODD M. FRIEDMAN, ESQ.
 8                                                    ATTORNEY FOR PLAINTIFF
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



              NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                        -2-
     Case 3:20-cv-02469-WQH-AHG Document 4 Filed 06/23/21 PageID.17 Page 3 of 3




 1                                PROOF OF SERVICE
 2         I, the undersigned, certify and declare that I am over the age of 18 years,
 3
     employed in the County of Los Angeles, State of California, and not a party to the
 4
 5   above-entitled cause. On June 23, 2021, I served a true copy of the NOTICE OF
 6
     VOLUNTARILY DISMISSAL WITHOUT PREJUDICE on all counsel of record
 7
 8   via the ECF Filing System:
 9
     Executed on June 23, 2021
10
           [X] I hereby certify that I am a member of the Bar of the United States
11
12   District Court, Southern District of California.
13
           [ ] I hereby certify that I am employed in the office of a member of the Bar
14
15   of this Court at whose direction the service was made.
16
           [X] I hereby certify under the penalty of perjury that the foregoing is true
17
18   and correct.

19
20      By:         /s/ Todd M. Friedman
                    TODD M. FRIEDMAN, ESQ.
21
                    ATTORNEY FOR PLAINTIFF
22
23
24
25
26
27
28



               NOTICE OF VOLUNTARILY DISMISSAL WITHOUT PREJUDICE
                                              -3-
